Citation Nr: 1417379	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected diabetes mellitus, in excess of 20 percent from June 18, 2009.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to June 1984.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran was scheduled to appear at the Nashville RO for a personal hearing before a Veterans Law Judge.  However, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In an October 2013 decision, the Board denied the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus prior to June 18, 2009.  The issue of entitlement to an increased disability rating for diabetes mellitus from June 18, 2009, as well as, the claims of entitlement to increased initial disability ratings for peripheral neuropathy of the right and left lower extremities were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  From June 18, 2009, the Veteran's diabetes mellitus, type II, was manifested by the use of insulin and oral medication and the need for a restricted diet, but not by the need for regulation of activities.

2.  The medical and other evidence of record indicates that the Veteran's peripheral neuropathy of the right lower extremity is manifested by mild numbness, tingling, and pain in the right leg and foot.

3.  The medical and other evidence of record indicates that the Veteran's peripheral neuropathy of the left lower extremity is manifested by mild numbness, tingling, and pain in the left leg and foot.


CONCLUSIONS OF LAW

1.  From June 18, 2009, the criteria for a rating in excess of 20 percent for the service-connected diabetes mellitus, type II, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code (DC) 7913 (2013).

2.  The criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).

3.  The criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the peripheral neuropathy claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the increased disability rating for diabetes mellitus, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated in March 2008 and April 2009 collectively complied with VA's duty to notify the Veteran with regard to this increased rating claim.  In particular, the letters informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letters.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in March 2008, September 2008, November 2013, and January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and medical opinions obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. Diabetes mellitus

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 20 percent evaluation for his service-connected diabetes mellitus from June 18, 2009.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id. at Note (1).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, DC 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than is indicated by the assigned 20 percent rating from June 18, 2009.  Specifically, he asserts that he is required to take insulin to control his diabetes mellitus and is also required to regulate his activities due to fluctuating sugar levels.  See the Veteran's claim dated February 2008 & the VA Form 9 dated September 2009.  For reasons explained in greater detail below, the Board finds that, from June 18, 2009, the pertinent medical findings, as shown in the examination and medical treatment conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In support of his claim, the Veteran submitted a letter from his treating physician, dated June 18, 2009.  In the letter, Dr. J.T.I. reported that the Veteran requires insulin.  He further stated that "[m]anagement of diabetes is more than medication and the [Veteran] tried to incorporate diet and exercise to help with treatment.  The [Veteran] has some limitation of activity with his disease."  Dr. J.T.I. continued, "I have taken the time to research his exercise regimen and he has recorded his blood glucose levels after working out or doing activity which would show how much activity he could actually do.  Over the past couple of years he wrote down his hypoglycemic episodes.  He proved he had low blood sugars and was symptomatic with certain amount of exercise (working 1/2 hour on elliptical)."  Dr. J.T.I. then listed the Veteran's self-documented blood sugar levels and concluded, "[t]he above documents that he is on insulin and he is restricted in his exercise/activities as a diabetic."

Pursuant to the October 2013 Board remand, the Veteran was afforded a VA examination in November 2013 to address the severity of his service-connected diabetes mellitus.  He reported that his diabetes is treated with insulin and managed by a restricted diet.  He denied any hospitalizations for diabetes.  The examiner stated that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  The Veteran did not exhibit visual, neurovascular, dermatological, genitourinary, or gastrointestinal symptoms due to the diabetes mellitus.  The Veteran did not have diabetic nephropathy.  The examiner indicated that the Veteran had no unintentional weight loss and/or loss of strength.  The examiner stated that that diabetes mellitus did not restrict the Veteran in his ability to perform strenuous activity.  Neurologic disease, specifically, peripheral neuropathy of the lower extremities was documented.

The Veteran was afforded another VA examination in January 2014 with respect to his diabetes mellitus.  The examiner noted that the Veteran's diabetes is treated with daily insulin injections, oral hypoglycemic agents, and a restricted diet.  The Veteran has no hospitalizations for diabetes and visits his diabetic care provider less than two times per month for episodes of ketoacidosis and/or hypoglycemia.  The Veteran reported no unintentional weight loss or loss of strength.  Neurologic disease, specifically, peripheral neuropathy of the lower extremities was confirmed by the January 2014 VA examiner.  The examiner specifically noted that the Veteran does not require regulation of activities as part of medical management of diabetes.  The examiner concluded that the Veteran's diabetes mellitus does impact his ability to work.  He explained that the Veteran's diabetes "has promoted decrease in overall strength, generalized fatigue and wanting to sleep often, and need to monitor daily activities as hypoglycemia is an issue with overexertion."  The examiner continued, "[t]his would not exclude the ability to work in either sedentary or physical occupations, but would moderately impair function in either sedentary or physical occupations, requiring ability to take frequent breaks and flexibility with his working to accommodate for need to eat and rest accordingly."

Accordingly, the medical evidence of record demonstrates that, from June 18, 2009, the Veteran required insulin injections daily, oral medication, and a restricted diet.  The Board recognizes that the letter from Dr. J.T.I. suggests that the Veteran is restricted in the extent of his exercise as a result of his diabetes mellitus symptomatology as he is unable to achieve more than a half-hour on the elliptical machine due to episodes of low blood sugar.  However, Dr. J.T.I. did not state that the Veteran is prescribed avoidance of recreational and occupational activities that is required for an increased disability rating.  Moreover, the November 2013 and January 2014 VA examiners specifically indicated that the Veteran is required to avoid recreational and occupational activities are not limited.  See Camacho, supra. at 365.  To this end, the Board notes that the January 2014 VA examiner, in particular, provided detailed rationale to support his conclusion.  See Nieves-Rodriguez, supra.

In sum, the Board finds that the preponderance of the evidence is against a disability rating in excess of the 20 percent rating presently assigned for diabetes mellitus from June 18, 2009.  As explained in detail above, while the use of insulin and a restricted diet is shown, the evidence does not support a finding that the Veteran's diabetes mellitus is manifested by a regulation of his recreational and occupational activities by a physician.  Moreover, while he is shown to have episodes of hypoglycemia, he has never been hospitalized for such.  For these reasons, there is no basis upon which to assign an increased disability rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 from June 18, 2009.


b. Peripheral neuropathy of the right and left lower extremities

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran has been assigned separate 10 percent evaluations for his service-connected peripheral neuropathy of the right and left lower extremities from February 27, 2008, the date of claim.  As discussed below, the Board concludes that increased evaluations are not warranted from the date of claim; thus staged ratings are not appropriate with respect to these issues.

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8620 [neuritis of the sciatic nerve].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi, supra.  To this end, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities consists primarily of numbness, tingling, and pain in the bilateral legs and feet.  All of these symptoms are consistent with the diagnostic code under which each is rated (DC 8620).  This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the sciatic nerve).  Neither the Veteran nor his representative has contended that another diagnostic code would be more appropriate.

The Board therefore concludes that DC 8620 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.
Under DC 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8620 (2013).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2013).

Here, the Veteran's peripheral neuropathy is rated as 10 percent disabling for each lower extremity.  As explained in the law and regulations section above, such ratings are congruent with mild incomplete paralysis.

Initially, the Board notes that the Veteran is not eligible for 80 percent ratings under DC 8620 for his service-connected peripheral neuropathy of the right and left lower extremities because there is no evidence of complete paralysis of either foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of these claims will depend upon whether the Veteran's peripheral neuropathy of the right and left lower extremities may be characterized as "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for increased disability ratings under DC 8620 have not been met.

Private treatment records dated in January 2007 documented the Veteran's report of occasional numbness in the left thigh and pain down the right leg.  No weakness was documented in either extremity.  The treatment provider further noted that the Veteran "can walk normally without any difficulty."

Private treatment records dated in May 2007 and September 2007 noted that the Veteran has no leg pain and "does not have weakness of dorsiflexion or plantar flexion of the foot.  Patient does not have weakness of quadriceps or hamstring."  Heel and toe walking were normal.  The treatment provider indicated that the Veteran can walk without difficulty.

The Veteran was afforded VA examinations in March 2008 and September 2008 in order to evaluate the bilateral lower extremities.  Both VA examiners reported that the Veteran complained of numbness and paresthesias in the right and left lower extremities.  The examiners noted the Veteran's report that he is able to walk a quarter of a mile.  The VA examiners further documented decreased sensation to light touch in both lower extremities; however, pinprick sensation, vibration, position sense, and deep tendon reflexes were intact bilaterally.   Normal strength was documented in the lower extremities; no muscle atrophy was shown.

In November 2013, the Veteran was afforded a VA examination which addressed his peripheral neuropathy of the bilateral lower extremities.  The examiner identified impaired sensory examination in the left lower leg and ankle.  He further noted the Veteran's report of mild left lower extremity pain and numbness.  Notably, the examiner determined that the Veteran's right lower extremity was not symptomatic.  The Veteran's deep tendon reflexes and lower extremity strength were intact bilaterally.  The examiner indicated that the Veteran's "lumbar degenerative disc disease with left sciatica neuropathy make him less likely to be able to do physical, but able to do sedentary job."

Another VA examination was conducted in January 2014, at which time the examiner indicated that the Veteran experiences mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in his left lower extremity.  A decreased sensory examination was noted in the left lower extremity.  The examiner found deep tendon reflexes to be intact bilaterally; no muscle atrophy was demonstrated.  With respect to the functional impact of the peripheral neuropathy, the examiner stated, "[v]ery, very mild decreased productivity in relation to left lower extremity neuropathy with occasional numbness and paresthesia that would interfere with physical occupations, but not sedentary occupations."

Accordingly, the medical evidence demonstrates that the symptomatology associated with the Veteran's peripheral neuropathy of the right and left lower extremities is characterized by pain, numbness, and tingling.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his lower extremities.  The Board finds the Veteran's "wholly sensory" symptoms alone do not constitute evidence which is sufficient to characterize the Veteran's service-connected peripheral neuropathy of the right and left lower extremities as "moderate."  That is, the Veteran's current symptoms do not approach the "average" or "medium" range and are best described as mild.

In sum, increased initial disability ratings are not warranted for the service-connected peripheral neuropathy of right and left lower extremities under Diagnostic Code 8620.

III.  Additional Considerations

The Board also finds that the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's diabetes mellitus and peripheral neuropathy have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the diabetes mellitus and peripheral neuropathy have had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's diabetes and peripheral neuropathy symptoms are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence as to his diabetes and peripheral neuropathy symptomatology, and made assertions of entitlement to higher disability ratings, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected diabetes mellitus and/or peripheral neuropathy of the right and left lower extremities.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to these service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.






ORDER

Entitlement to an increased disability rating from June 18, 2009 for diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


